UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 December 9, 2010 Date of Report (Date of earliest event reported) BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its Charter) Delaware 11-2644611 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 734 Walt Whitman Road, Melville, New York 11747 (Address of principal executive offices) (Zip Code) (631) 421-5452 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On December 9, 2010, Bovie Medical Corporation (the “Company”) held its annual meeting of stockholders.The Company’s stockholders (a) elected each of the following eight directors to serve on the Company’s Board of Directors, and (b) ratified the appointment of Kingery & Crouse, P.A., as the Company’s independent auditors for the year ended December 31, 2010, by the following vote: (a) Election of Directors Name of Director For Against Abstain Andrew Makrides George Kromer J. Robert Saron Michael Norman August Lentricchia Steven MacLaren Peter Pardoll Gregory Konesky (b) Ratification of Kingery & Crouse, P.A. as the Company’s independent auditors for the year ended December 31, 1010. For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 13, 2010 BOVIE MEDICAL CORPORATION By:/s/Andrew Makrides Andrew Makrides President and Chairman of the Board
